DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korean Patent Application No. KR10-2019-0175514, filed on December 26, 2019.
Specification
The disclosure is objected to because of the following informalities: as “Clarkson” should be corrected in the specification as in pages (4& 22-23) to be “Claxon”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 14, Claim 14 recites “wherein the controller is configured to control an operation of Clarkson or high beam when the distance to the other vehicle is less than a reference distance”  However, it is indefinite because it appears that the word is incorrect. What should Clarkson means?, It is unclear what “Clarkson” should be as the specification is using the same word. maybe it should be “claxon”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.
Re Claim 1:
Claim 1 recites:
An advanced driver assistance system, comprising: 
a camera configured to acquire an image of a road; 
a controller having a processor configured to process the acquired image of the road; 
and a display configured to display the image in response to a control command of the controller, wherein the controller is configured to recognize lanes and other vehicles from the acquired road image, 
determine whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle, 
and control the display to output warning information when it is determined that the other vehicle is a vehicle that fails to comply with the safety driving obligation.
Under Step 1, Claim 1 is a system same as claims 2-8. 
Under Step 2A -Prong 1: 
The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. These fall under mental process.
Claim 1 recites “the lane change can be done with checking the environment around the vehicle until the lane change is safe and can be executed. 
Under Step 2A - Prong 2;
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - a camera configured to acquire an image of a road; a controller having a processor configured to process the acquired image of the road; and a display configured to display the image in response to a control command of the controller; the controller is configured to recognize lanes; and control the display to output warning information 
The controller/processor do not integrate the abstract idea into a practical application because they are merely tools being used to perform the abstract idea. See MPEP 2106.05(f)
The camera acquiring an image amounts to mere data gathering necessary for the abstract ideas. 
The display and it outputting warning information are merely necessary data outputting that are insignificant post extrasolutionary activities. See MPEP 2106.05(g)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are not significantly more for the same reasons.

Re claim 2, claim 2 specifies “an output configured to output the warning information in response to the control command of the controller as a sound”, is also part of the abstract idea of Step 2A Prong 1. an output configured to output the warning information in response to the control command of the controller as a sound can be warned by a person mentally through observation and evaluation. And a person can recognize the position of the vehicle with regards to the other vehicles.
Under Step 2A Prong 2, the additional element are “an output configured to output the warning information in response to the control command of the controller as a sound” step. The additional element obtaining information does not integrate the abstract idea into a practical application because it’s a part of the necessary data output to perform the abstract idea, which is an insignificant extra- solution activity to the judicial exception. (MPEP 2106.05(g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are the determinations being performed by “an output configured to output the warning information in response to the control command of the controller as a sound”. The claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because obtaining information step amounts to necessary mere data output required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).

Re claim 3, claim 3 specifies “wherein the controller is configured to control the display to display the location information of the other vehicle”, is also part of the abstract idea of Step 2A Prong 1. herein the controller is configured to control the display to display the location information of the other vehicle can be a person can recognize the position of the vehicle with regards to the other vehicles.
Under Step 2A Prong 2, the additional element are ““wherein the controller is configured to control the display to display” step. The additional element obtaining information does not integrate the abstract idea into a practical application because it amounts to necessary mere data gathering or a tool to receive the data being gathered to perform the abstract idea, which is an insignificant extra- solution activity to the judicial exception. (MPEP 2106.05(f, g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are the determinations being performed by ““wherein the controller is configured to control the display to display”. The claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because obtaining information step amounts to necessary mere data gathering required to perform the abstract idea, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).

Re claim 4, Claim 4 specifies “wherein the controller is configured to recognize a driving pattern of the other vehicle based on a change in the distance between the recognized lane and the recognized vehicle, and determine whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized driving pattern” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings between the other vehicles and the lane marking and then decide before starting a lane change to estimate the position of the vehicle according to the other vehicles and the lane condition and a person can recognize the position of the vehicle with regards to the other vehicles according to the distance change between the lane markings.

Re claim 5, Claim 5 specifies “wherein the controller is configured to determine that the other vehicle has infringed on the lane when it is determined that the recognized lane and the recognized other vehicle overlap in the acquired road image, and determine whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the number of infringement of the lane” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings and whether the other vehicles infringed on the lane to estimate the position of the vehicle according to the other vehicles and the lane condition and a person can recognize the position of the vehicle with regards to the other vehicles according to the distance change between the lane markings.

Re claim 6, Claim 6 specifies “wherein the controller is configured to recognize a driving pattern of the other vehicle based on the recognized location change of the other vehicle, and determine whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized driving pattern” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings and whether the other vehicles infringed on the lane to estimate the position of the vehicle according to the other vehicles and the lane condition and a person can recognize the position of the vehicle with regards to the other vehicles according to the distance change between the lane markings.

Re claim 7, claim 7 specifies “wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane, and determine whether a lane change is necessary based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle”, is also part of the abstract idea of Step 2A Prong 1. fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings between the other vehicles and the lane marking and then decide before starting a lane change to estimate the position of the vehicle according to the other vehicles and the lane condition and a person can determine to do a lane change or not according the behavior of the vehicle ahead.
Under Step 2A Prong 2, the additional element are ““guide the change of lane through the display” step. The additional element obtaining information does not integrate the abstract idea into a practical application because it amounts to necessary mere data output, which is an insignificant extra- solution activity to the judicial exception. (MPEP 2106.05(g)) Thus, these additional elements do not integrate the abstract idea into a practical application.
Under Step 2B, the additional elements are the determinations being performed by “guide the change of lane through the display”. The claims do not include additional elements are sufficient to amount to significantly more than the judicial exception because obtaining information step amounts to necessary mere data output, which is an insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)).

Re claim 8, Claim 8 specifies “wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane when performing autonomous driving, and control the lane change based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings between the other vehicles and the lane marking and then decide before starting a lane change to estimate the position of the vehicle according to the other vehicles and the lane condition and a person can determine to do a lane change or not according the behavior of the vehicle ahead.
Re Claim 9:
Claim 9 recites:
A vehicle, comprising: a camera configured to acquire an image of a road; a controller configured to recognize other vehicles from the acquired road image, recognize the recognized driving pattern of the other vehicle based on the recognized location information of the other vehicle, determine whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized driving pattern, and control to output warning information when it is determined that the other vehicle is a vehicle that does not comply with the safety driving obligation; and a display configured to display the warning information and the location information of the other vehicle in response to a control command of the controller.
Under Step 1, Claim 9 is a Apparatus same as claims 10-14. 
Under Step 2A -Prong 1: 
The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. These fall under mental process.
Claim 9 recites “other vehicle is a vehicle that does not comply with the safety driving obligation; 
Under Step 2A - Prong 2;
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - a camera configured to acquire an image of a road; a controller configured to recognize other vehicles from the acquired road image control to output warning information and a display configured to display”.
The camera acquiring an image amounts to mere data gathering necessary for the abstract ideas. 
The display and it outputting warning information are merely necessary data outputting that are insignificant post extrasolutionary activities. See MPEP 2106.05(g)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The “vehicle” in the preamble is also not more as all the components inside it are elements covered above. 
Under Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are not significantly more for the same reasons.
Re Claim 10, the analysis is the same as Claim 4 analysis as the limitations are similar except in an apparatus claim versus a system claim.
Re Claim 11, the analysis is the same as Claim 5 analysis as the limitations are similar except in an apparatus claim versus a system claim.
Re Claim 12, the analysis is the same as Claim 7 analysis as the limitations are similar except in an apparatus claim versus a system claim.
Re Claim 13, the analysis is the same as Claim 8 analysis as the limitations are similar except in an apparatus claim versus a system claim.
Re claim 14, Claim 14 specifies “an obstacle detector configured to detect a distance to the other vehicle; and wherein the controller is configured to control an operation of Clarkson or high beam when the distance to the other vehicle is less than a reference distance.” Under Step 2A -Prong 1, fall under the abstract idea of a mental process. Once the data is available a person can observe and evaluate the data to mentally identify the surroundings between the other vehicles and the lane marking and then consider if the distance from the vehicle to the other vehicles went below a certain limit the person can notify the driver of the  other vehicles by increasing the high beam to alert him which a person can do it while driving.

Re Claim 15:
Claim 15 recites:
A controlling method of a vehicle, comprising: acquiring a road image while driving; recognizing other vehicles and lanes from the acquired road image; recognizing the recognized driving pattern of the other vehicle based on the recognized location information of the other vehicle and the recognized location information of the lane, determining whether the other vehicle is a vehicle that fails to comply with a safety driving obligation based on the recognized driving pattern, outputting warning information when it is determined that the other vehicle is not complying with the safety driving obligation; determining whether a lane change is necessary based on the recognized location information of the lane of the other vehicle and the driving pattern of the other vehicle; guiding the lane change when it is determined that it is necessary to change the lane.
Under Step 1, Claim 15 is a Method claim same as claims 16-17. 
Under Step 2A -Prong 1: 
The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. These fall under mental process.
Claim 15 recites “vehicle ahead fails to comply safety driving obligations. Then, a human can reasonably mentally decide on whether or not the lane change can be done with checking the environment around the vehicle until the lane change is safe and can be executed. 
While the preamble says controlling method of a vehicle, there is nothing in the claim about actually controlling the vehicle. 
Under Step 2A - Prong 2;
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - A controlling method of a vehicle; outputting warning information when it is determined that the other vehicle is not complying with the safety driving obligation”.
it outputting warning information are merely necessary data outputting that are insignificant post extrasolutionary activities. See MPEP 2106.05(g)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are not significantly more for the same reasons.
Re Claim 16, the analysis is the same as Claim 4 analysis as the limitations are similar except in a method claim versus a system claim.
Re Claim 17, the analysis is the same as Claim 5 analysis as the limitations are similar except in a method claim versus a system claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Matsunaga et al (US 2020/0180616 A1) in view of Nakao et al (US 2022/0203834 A1).
Regarding claim 1, Matsunaga discloses an advanced driver assistance system (see Matsunaga paragraph “0002” “driving support device that detects another vehicle existing on the periphery of an own vehicle and controls the own vehicle.”)
comprising: a camera configured to acquire an image of a road (see Matsunaga paragraph “0033” and “0083” “In the driving support process, first, the support ECU 10 determines whether another vehicle exists in an adjacent lane in front of the own vehicle based on detection information from the radar device 21 (step S10). Specifically, the support ECU 10 defines the boundaries on the right and left sides of the own lane based on demarcation lines on the right and left sides of the own vehicle. The demarcation lines can be specified by a known method based on image information captured by an in-vehicle camera” and “In the foregoing embodiment, the other vehicle is detected by the radar device 21. However, the other vehicle may be detected by other devices other than the radar device 21. The other vehicle may be detected based on image information captured by an in-vehicle camera, for example. Alternatively, the own vehicle and the other vehicle may be communicably configured so that the other vehicle can be detected based on information received from the other vehicle. Still alternatively, a laser sensor may be adopted.”)
a controller having a processor configured to process the acquired image of the road (see at least Matsunaga paragraph “0033”), 
wherein the controller is configured to recognize lanes and other vehicles from the acquired road image, and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react. 
and control the display to output warning information when it is determined that the other vehicle is a vehicle that fails to comply with the safety driving obligation (see Matsunaga paragraph “0020” and “0048” “For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning.”).
But Matsunaga fails to explicitly teach a display configured to display the image in response to a control command of the controller.
However Nakao teaches a display configured to display the image in response to a control command of the controller (see Nakao figures 3 and paragraphs “0055” and “0065” “The head-up display 40 displays a first information image 41 showing information notified to the driver by the control system. The driver can simultaneously visually recognize the first information image 41 displayed by the head-up display 40, and the scene ahead of the host-vehicle viewable through the windshield 4.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga by displaying the information ahead to the vehicle so that the driver can properly grasp information from a head-up display to maintain a safe distance or change lanes in order to avoid any accidents that could happen ahead of the own vehicle (Nakao paragraphs “0055” and “0065”).

Regarding claim 2, Matsunaga discloses an output configured to output the warning information in response to the control command of the controller as a sound (see Matsunaga paragraph “0020” “The warning device 31 has a speaker and a display installed in the interior of the own vehicle. When determining that there is a high probability of a collision between the other vehicle and the own vehicle, the support ECU 10 outputs a control command to the warning device 31, thereby causing the warning device 31 to output a warning sound, a warning message, or the like. Accordingly, the driver is informed of the risk of a collision.”).
Regarding claim 3, Matsunaga fails to explicitly disclose wherein the controller is configured to control the display to display the location information of the other vehicle.
However Nakao teaches wherein the controller is configured to control the display to display the location information of the other vehicle (see Nakao figures 3 and paragraphs “0055” and “0065” “The head-up display 40 displays a first information image 41 showing information notified to the driver by the control system. The driver can simultaneously visually recognize the first information image 41 displayed by the head-up display 40, and the scene ahead of the host-vehicle viewable through the windshield 4.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga by displaying the information ahead to the vehicle so that the driver can properly grasp information from a head-up display to maintain a safe distance or change lanes in order to avoid any accidents that could happen ahead of the own vehicle (Nakao paragraphs “0055” and “0065”).

Regarding claim 4, Matsunaga discloses wherein the controller is configured to recognize a driving pattern of the other vehicle based on a whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane” and via paragraph “0020”), But Matsunaga fails to explicitly teach the change in distance however it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine if the safety features in front of the own vehicle is not met by determining if the lane marking ahead of the own vehicle changes by a preceding vehicle which cuts in the lane and change the distance to the lane markings in order to perform a driving support by issuing a warning or applying automatic brakes as the preceding vehicle is not safe to drive behind it. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.

Regarding claim 5, Matsunaga discloses wherein the controller is configured to determine that the other vehicle has infringed on the lane when it is determined that the recognized lane and the recognized other vehicle overlap in the acquired road image, and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.

Regarding claim 6, Matsunaga discloses wherein the controller is configured to recognize a driving pattern of the other vehicle based on the recognized location change of the other vehicle, and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Matsunaga et al (US 2020/0180616 A1) in view of Nakao et al (US 2022/0203834 A1) in view of Kato et al (US 2021/0101600 A1).
Regarding claim 7, Matsunaga fails to explicitly disclose wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane, and determine whether a lane change is necessary based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle, and guide the change of lane through the display when it is determined that the lane change is necessary.
However Kato teaches wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane, and determine whether a lane change is necessary based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle, and guide the change of lane through the display when it is determined that the lane change is necessary (see Kato paragraphs “0085-0086” regarding recognizing the preceding vehicle and if it is within a certain distance it will be necessary to change the lanes “The lane change determiner 134 determines whether lane change to the lane L2 is executable at a time at which it is determined that lane change to the lane L2 is necessary to travel to a destination set by the navigation device 50 or at a time at which a preceding vehicle of the host vehicle M has approached the host vehicle M (within a predetermined distance). In the examples illustrated in FIGS. 3 and 4, it is assumed that the lane change determiner 134 determines that lane change to the lane L2 is executable at time T1. When it is determined that lane change is executable, the HMI controller 180 notifies an occupant of information on lane change. For example, the HMI controller 180 generates information for inquiring about whether lane change is executable in a current situation of the host vehicle M and whether lane change is to be executed and outputs the generated information from the HMI 30” and “FIG. 5 is a diagram illustrating an example of an image IM1 which is output to the display 34 in the first control pattern. A display mode such as a layout or display details of the image IM1 is not limited to the following example. The same is true of the following description of images. The image IM1 illustrated in FIG. 5 includes a driving control information display area A11, an inquiry information display area A12, and a switch display area A13. For example, information on a driving situation of the host vehicle M is displayed in the driving control information display area A11. For example, the information on the driving situation includes information indicating that driving control such as ALC is executable. In the example illustrated in FIG. 5, text information such as “lane change to the right lane is currently executable.” is displayed in the driving control information display area A11.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to avoid any collision by changing the lanes when it is necessary according to the surrounding and the preceding vehicle and also for accurate driving operation (Kato paragraphs “0085-0086”). 

Regarding claim 8, Matsunaga fails to explicitly disclose wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane when performing autonomous driving, and control the lane change based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle.
However Kato teaches wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane when performing autonomous driving, and control the lane change based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle (see Kato paragraphs “0085-0086” regarding recognizing the preceding vehicle and if it is within a certain distance it will be necessary to change the lanes “The lane change determiner 134 determines whether lane change to the lane L2 is executable at a time at which it is determined that lane change to the lane L2 is necessary to travel to a destination set by the navigation device 50 or at a time at which a preceding vehicle of the host vehicle M has approached the host vehicle M (within a predetermined distance). In the examples illustrated in FIGS. 3 and 4, it is assumed that the lane change determiner 134 determines that lane change to the lane L2 is executable at time T1. When it is determined that lane change is executable, the HMI controller 180 notifies an occupant of information on lane change. For example, the HMI controller 180 generates information for inquiring about whether lane change is executable in a current situation of the host vehicle M and whether lane change is to be executed and outputs the generated information from the HMI 30” and “FIG. 5 is a diagram illustrating an example of an image IM1 which is output to the display 34 in the first control pattern. A display mode such as a layout or display details of the image IM1 is not limited to the following example. The same is true of the following description of images. The image IM1 illustrated in FIG. 5 includes a driving control information display area A11, an inquiry information display area A12, and a switch display area A13. For example, information on a driving situation of the host vehicle M is displayed in the driving control information display area A11. For example, the information on the driving situation includes information indicating that driving control such as ALC is executable. In the example illustrated in FIG. 5, text information such as “lane change to the right lane is currently executable.” is displayed in the driving control information display area A11.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to avoid any collision by changing the lanes when it is necessary according to the surrounding and the preceding vehicle and also for accurate driving operation (Kato paragraphs “0085-0086”).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Matsunaga et al (US 2020/0180616 A1).
Regarding claim 9, Matsunaga discloses a vehicle, comprising: a camera configured to acquire an image of a road (see Matsunaga paragraph “0033” and “0083” “In the driving support process, first, the support ECU 10 determines whether another vehicle exists in an adjacent lane in front of the own vehicle based on detection information from the radar device 21 (step S10). Specifically, the support ECU 10 defines the boundaries on the right and left sides of the own lane based on demarcation lines on the right and left sides of the own vehicle. The demarcation lines can be specified by a known method based on image information captured by an in-vehicle camera” and “In the foregoing embodiment, the other vehicle is detected by the radar device 21. However, the other vehicle may be detected by other devices other than the radar device 21. The other vehicle may be detected based on image information captured by an in-vehicle camera, for example. Alternatively, the own vehicle and the other vehicle may be communicably configured so that the other vehicle can be detected based on information received from the other vehicle. Still alternatively, a laser sensor may be adopted.”)
a controller configured to recognize other vehicles from the acquired road image, recognize the recognized driving pattern of the other vehicle based on the recognized location information of the other vehicle, and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.
and control to output warning information when it is determined that the other vehicle is a vehicle that does not comply with the safety driving obligation and a display configured to display the warning information and the location information of the other vehicle in response to a control command of the controller (see Matsunaga paragraph “0020” and “0048” “For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning.”).
Regarding claim 10, Matsunaga discloses wherein the controller is configured to recognize a lane in the acquired road image, recognize the equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane” and via paragraph “0020”), But Matsunaga fails to explicitly teach the change in distance however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride.

Regarding claim 11, Matsunaga discloses wherein the controller is configured to determine that the other vehicle has infringed on the lane when it is determined that the recognized lane and the recognized other vehicle overlap in the acquired road image, , and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.

Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Matsunaga et al (US 2020/0180616 A1) in view of Kato et al (US 2021/0101600 A1).

Regarding claim 12, Matsunaga fails to explicitly disclose wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane, and determine whether a lane change is necessary based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle, and guide the change of lane through the display when it is determined that the lane change is necessary.
However Kato teaches wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane, and determine whether a lane change is necessary based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle, and guide the change of lane through the display when it is determined that the lane change is necessary (see Kato paragraphs “0085-0086” regarding recognizing the preceding vehicle and if it is within a certain distance it will be necessary to change the lanes “The lane change determiner 134 determines whether lane change to the lane L2 is executable at a time at which it is determined that lane change to the lane L2 is necessary to travel to a destination set by the navigation device 50 or at a time at which a preceding vehicle of the host vehicle M has approached the host vehicle M (within a predetermined distance). In the examples illustrated in FIGS. 3 and 4, it is assumed that the lane change determiner 134 determines that lane change to the lane L2 is executable at time T1. When it is determined that lane change is executable, the HMI controller 180 notifies an occupant of information on lane change. For example, the HMI controller 180 generates information for inquiring about whether lane change is executable in a current situation of the host vehicle M and whether lane change is to be executed and outputs the generated information from the HMI 30” and “FIG. 5 is a diagram illustrating an example of an image IM1 which is output to the display 34 in the first control pattern. A display mode such as a layout or display details of the image IM1 is not limited to the following example. The same is true of the following description of images. The image IM1 illustrated in FIG. 5 includes a driving control information display area A11, an inquiry information display area A12, and a switch display area A13. For example, information on a driving situation of the host vehicle M is displayed in the driving control information display area A11. For example, the information on the driving situation includes information indicating that driving control such as ALC is executable. In the example illustrated in FIG. 5, text information such as “lane change to the right lane is currently executable.” is displayed in the driving control information display area A11.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to avoid any collision by changing the lanes when it is necessary according to the surrounding and the preceding vehicle and also for accurate driving operation (Kato paragraphs “0085-0086”).

Regarding claim 13, Matsunaga fails to explicitly disclose wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane when performing autonomous driving, and control the lane change based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle.
However Kato teaches wherein the controller is configured to recognize the lane that the other vehicle is driving and the own lane when performing autonomous driving, and control the lane change based on the recognized location information of the lane of the other vehicle, the location information of the own lane, and the driving pattern of the other vehicle (see Kato paragraphs “0085-0086” regarding recognizing the preceding vehicle and if it is within a certain distance it will be necessary to change the lanes “The lane change determiner 134 determines whether lane change to the lane L2 is executable at a time at which it is determined that lane change to the lane L2 is necessary to travel to a destination set by the navigation device 50 or at a time at which a preceding vehicle of the host vehicle M has approached the host vehicle M (within a predetermined distance). In the examples illustrated in FIGS. 3 and 4, it is assumed that the lane change determiner 134 determines that lane change to the lane L2 is executable at time T1. When it is determined that lane change is executable, the HMI controller 180 notifies an occupant of information on lane change. For example, the HMI controller 180 generates information for inquiring about whether lane change is executable in a current situation of the host vehicle M and whether lane change is to be executed and outputs the generated information from the HMI 30” and “FIG. 5 is a diagram illustrating an example of an image IM1 which is output to the display 34 in the first control pattern. A display mode such as a layout or display details of the image IM1 is not limited to the following example. The same is true of the following description of images. The image IM1 illustrated in FIG. 5 includes a driving control information display area A11, an inquiry information display area A12, and a switch display area A13. For example, information on a driving situation of the host vehicle M is displayed in the driving control information display area A11. For example, the information on the driving situation includes information indicating that driving control such as ALC is executable. In the example illustrated in FIG. 5, text information such as “lane change to the right lane is currently executable.” is displayed in the driving control information display area A11.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to avoid any collision by changing the lanes when it is necessary according to the surrounding and the preceding vehicle and also for accurate driving operation (Kato paragraphs “0085-0086”).

Regarding claim 15, Matsunaga discloses a controlling method of a vehicle, comprising: (see Matsunaga paragraph “0002” “driving support device that detects another vehicle existing on the periphery of an own vehicle and controls the own vehicle.”)
acquiring a road image while driving (see Matsunaga paragraph “0033” and “0083” “In the driving support process, first, the support ECU 10 determines whether another vehicle exists in an adjacent lane in front of the own vehicle based on detection information from the radar device 21 (step S10). Specifically, the support ECU 10 defines the boundaries on the right and left sides of the own lane based on demarcation lines on the right and left sides of the own vehicle. The demarcation lines can be specified by a known method based on image information captured by an in-vehicle camera” and “In the foregoing embodiment, the other vehicle is detected by the radar device 21. However, the other vehicle may be detected by other devices other than the radar device 21. The other vehicle may be detected based on image information captured by an in-vehicle camera, for example. Alternatively, the own vehicle and the other vehicle may be communicably configured so that the other vehicle can be detected based on information received from the other vehicle. Still alternatively, a laser sensor may be adopted.”)
recognizing other vehicles and lanes from the acquired road image (see at least Matsunaga paragraph “0033”), 
recognizing the recognized driving pattern of the other vehicle based on the recognized location information of the other vehicle and the recognized location information of the lane, and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle. however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react. 
outputting warning information when it is determined that the other vehicle is not complying with the safety driving obligation (see Matsunaga paragraph “0020” and “0048” “For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning.”), but Matsunaga fails to explicitly teach determining whether a lane change is necessary based on the recognized location information of the lane of the other vehicle and the driving pattern of the other vehicle; guiding the lane change when it is determined that it is necessary to change the lane.
However Kato teaches determining whether a lane change is necessary based on the recognized location information of the lane of the other vehicle and the driving pattern of the other vehicle; guiding the lane change when it is determined that it is necessary to change the lane (see Kato paragraphs “0085-0086” regarding recognizing the preceding vehicle and if it is within a certain distance it will be necessary to change the lanes “The lane change determiner 134 determines whether lane change to the lane L2 is executable at a time at which it is determined that lane change to the lane L2 is necessary to travel to a destination set by the navigation device 50 or at a time at which a preceding vehicle of the host vehicle M has approached the host vehicle M (within a predetermined distance). In the examples illustrated in FIGS. 3 and 4, it is assumed that the lane change determiner 134 determines that lane change to the lane L2 is executable at time T1. When it is determined that lane change is executable, the HMI controller 180 notifies an occupant of information on lane change. For example, the HMI controller 180 generates information for inquiring about whether lane change is executable in a current situation of the host vehicle M and whether lane change is to be executed and outputs the generated information from the HMI 30” and “FIG. 5 is a diagram illustrating an example of an image IM1 which is output to the display 34 in the first control pattern. A display mode such as a layout or display details of the image IM1 is not limited to the following example. The same is true of the following description of images. The image IM1 illustrated in FIG. 5 includes a driving control information display area A11, an inquiry information display area A12, and a switch display area A13. For example, information on a driving situation of the host vehicle M is displayed in the driving control information display area A11. For example, the information on the driving situation includes information indicating that driving control such as ALC is executable. In the example illustrated in FIG. 5, text information such as “lane change to the right lane is currently executable.” is displayed in the driving control information display area A11.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to avoid any collision by changing the lanes when it is necessary according to the surrounding and the preceding vehicle and also for accurate driving operation (Kato paragraphs “0085-0086”).
Regarding claim 16, Matsunaga discloses wherein recognizing the driving pattern of the other vehicle includes recognizing a driving pattern of the other vehicle based on collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane” and via paragraph “0020”), But Matsunaga fails to explicitly teach the change in distance however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride. The determination of the cutting in vehicle creating the unsafe situation causes Matsunaga’s own vehicle to react.
Regarding claim 17, Matsunaga discloses wherein determining whether the other vehicle is a vehicle that fails to comply with a safety driving obligation includes: determining as a lane infringement of the other vehicle when it is determined that the recognized lane and the recognized other vehicle overlap in the acquired road image, , and Matsunaga teaches when preceding vehicle is changing lanes ahead of the own vehicle with regards to the lanes detection and the distance between vehicles (see Matsunaga paragraphs “0026”, “0037” and “0048-0049” regarding determining if the preceding vehicle will cut in or not if yes decelerate the vehicle which will cause difference in the distance between the vehicle and the lane marking and send a warning in order to avoid the collision with the preceding vehicle “Next, the support ECU 10 determines whether the other vehicle in the adjacent lane has started to move (cut) into the own lane (step S12). More specifically, the support ECU 10 determines whether the other vehicle in the adjacent lane has moved in a direction approaching the own lane and the lateral velocity of the other vehicle is equal to or greater than a predetermined velocity threshold V1.”, “On the other hand, when determining that there is a probability of a collision (step S16: YES), the support ECU 10 performs the driving support (PCS) according to the time-to-collision (step S17). For example, when the time-to-collision is equal to or shorter than the first time, the support ECU 10 controls the warning device 31 to output a warning about a probability of a collision. When the time-to-collision is a second time, which is shorter than the first time, the support ECU 10 controls the brake device 32 to apply brakes to the vehicle instead of or in addition to the output of the warning. Then, the support ECU 10 terminates the driving support process” and “For example, when the other vehicle has crossed over the own lane and reached the adjacent lane (the lateral position has passed through the own lane and reached the adjacent lane), the support ECU 10 denies the movement (cutting) into the own vehicle. In addition, for example, when the lateral acceleration has increased to the negative side in the adjacent lane and become equal to or greater than the acceleration threshold a1, the support ECU 10 denies the movement (cutting) into the own lane. Also, for example, when the lateral velocity has become to 0 in the adjacent lane, the support ECU 10 denies the movement (cutting) into the own lane”), but Matsunaga does not explicitly teach whether the other vehicle is a vehicle that fails to comply with the safety driving obligation based on the recognized lanes and the recognized location information of the other vehicle however it would have been it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga to determine the vehicle ahead is cutting in the lane and changing the distance to lane marking so that will cause the own vehicle to output a warning to avoid any collision with the preceding vehicle or by applying automatic brake to avoid hitting the preceding vehicle and drive safe away from the preceding vehicle for safety and comfort ride.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable in view of Matsunaga et al (US 2020/0180616 A1) in view of Chen et al (US 2021/0056324 A1).
Regarding claim 14, Matsunaga discloses an obstacle detector configured to detect a distance to the other vehicle (see Matsunaga paragraph “0018” regarding the radar to detect distance to another object), but Matsunaga fails to explicitly disclose wherein the controller is configured to control an operation of Clarkson or high beam when the distance to the other vehicle is less than a reference distance.
However Chen teaches wherein the controller is configured to control an operation of Clarkson or high beam when the distance to the other vehicle is less than a reference distance (see Chen paragraph “0079” “The controllingthe target vehicle according to the distance includes: controlling the target vehicle to avoid the first object, to avoid colliding with a pedestrian, another vehicle, a rider, or the like in a case that the distance is less than a second threshold (for example, 10 m); and controlling the target vehicle to warn the first object, for example, warn by a horn, light, or the like, in a case that the distance is not less than the second threshold.”).
it would have been It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Driving support device of Matsunaga in order to alert the drivers of the other vehicles that the distance is critical and can lead to a collision between vehicles for avoiding any accidents and warn the surroundings (Chen paragraph “0079”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664